Syllabus by
MATTHIAS, J
GUARANTY
(280 C2) The clear and unambiguous terms of an instrument of guaranty will not be extended by construction or implication to cover a period of time not embraced within those terms.
Where a guarantor in writing assured the payment of invoices for services rendered “until such time as the corporation of the Union Body Company, Inc., has been made effective,” a subsequent statement in the instrument, that “when the corporation is completed we will furnish your company a financial statement such as will make it possible for you to extend our company your usual terms of credit,” does not serve to extend the period of liability of the guarantor beyond the time when the incorporation of said company became effective.
In an action predicated upon such instrument to recover for services rendered such company in April, 1925, it being conceded, that the incorporation was completed and effective December 29, 1924, the defendant was entitled to a directed verdict in his favor.
Marshall, CJ, Robinson, Day and Allen, JJ, concur. Kinkade, J, not participating.